Citation Nr: 0845098	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-24 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for stress and anxiety 
disorder.

2.  Entitlement to service connection for a bilateral foot 
condition claimed as peripheral neuropathy of the feet.

3.  Entitlement to service connection for diabetes as a 
result of exposure to herbicides.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for asbestos related 
disease.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a low back 
condition.

8.  Entitlement to service connection for high cholesterol.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a bilateral leg 
condition.

11.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to August 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut.  

In June 2008, the veteran submitted additional medical 
evidence along with a waiver of RO review of this evidence.

The Board notes that an unappealed February 1977 rating 
decision denied service connection for schizophrenia.  The 
veteran filed his current claims in December 2006.  As the 
current claim for stress and anxiety disorder is based upon a 
distinctly diagnosed disease, the current claim is considered 
separate and distinct from the claim denied in February 1977.  
See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).

The issues of entitlement to service connection for a 
stress/anxiety disorder and for a low back condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have a bilateral foot condition claimed 
as peripheral neuropathy of the feet, diabetes, a heart 
condition, asbestos related disease, sleep apnea, high 
cholesterol, hypertension, a bilateral leg condition, or 
bilateral hearing loss due to his military service.


CONCLUSION OF LAW

The veteran's claimed bilateral foot condition, diabetes, 
heart condition, asbestos related disease, sleep apnea, high 
cholesterol, hypertension, bilateral leg condition, and 
bilateral hearing loss were not incurred in or aggravated by 
the veteran's military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in March 2007 regarding his 
diabetes claim, and in February 2007 regarding his remaining 
claims, prior to the initial adjudication of his claims by 
the May 2007 rating decision.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board further notes that the February and March 
2007 notice letters to the veteran informed him of all five 
elements of a service connection claim, including generalized 
notice as to the disability rating and the effective date of 
an award, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records, service personnel 
records, VA medical records, and private medical records.  
The veteran has provided testimony before the undersigned 
Veterans Law Judge in June 2008.  There is no indication that 
there exists any additional obtainable evidence which has a 
bearing on the issues decided below which has not been 
obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History and Analysis

The veteran asserts that he is entitled to service connection 
for a bilateral foot condition, diabetes, a heart condition, 
asbestos related disease, sleep apnea, high cholesterol, 
hypertension, a bilateral leg condition, and bilateral 
hearing loss.  At his June 2008 hearing the veteran stated 
that he was a storekeeper in the Navy.  He reported that he 
had no breathing mask and no gloves for his hands when he 
handled the supplies in the warehouse.  He testified that he 
had to clean parts with strong chemicals and that these 
chemicals made it difficult to breathe.  The veteran thought 
that he had been exposed to Agent Orange while loading and 
unlading items that were marked with special codes.  The 
veteran also testified that he was exposed to asbestos dust 
from asbestos covered pipes that were unraveling in his 
sleeping quarters.

The Board notes that the service treatment records do not 
indicate that the veteran had a foot condition claimed as 
peripheral neuropathy of the feet, diabetes, a heart 
condition, asbestos related disease, sleep apnea, high 
cholesterol, hypertension, a bilateral leg condition, or 
bilateral hearing loss during service.  While the veteran 
complained of chest pain in September 1961, chest examination 
and X-rays of the chest were normal and no cardiac disability 
was found.  A September 1963 physical examination report and 
the discharge examination report, dated in August 1964, 
indicate that the veteran had normal (15/15) hearing in both 
ears.

VA examination in December 1976 did not reveal any diagnoses 
of a foot condition, diabetes, a heart condition, asbestos 
related disease, sleep apnea, high cholesterol, hypertension, 
a bilateral leg condition, or hearing loss.  

Private medical records reveal that the veteran was found to 
have diabetes in September 1995, when he was outfitted with a 
pacemaker.  An April 1996 physician's note indicates that the 
veteran had a history of sleep apnea.  A June 1996 outpatient 
record notes that the veteran's medical history included 
hypertension.  A June 1996 discharge summary contained a 
diagnosis of chronic obstructive pulmonary disease (COPD).  A 
blood test in April 1997 revealed the veteran to have high 
cholesterol.  A May 1997 physician's note indicated that the 
veteran had arterial sclerotic heart disease (ASHD), 
hypertension, and asthma.  An October 1999 private outpatient 
record notes that the veteran had had asthma since the 
1980's.  In May 2005 the veteran complained to a private ENT 
physician of decreased hearing.  The examiner found the 
veteran to have impacted cerumen over both tympanic 
membranes, which was removed.  The ENT noted that the veteran 
denied noise induced trauma.  In March 2006, a private 
physician noted that the veteran's diabetes was complicated 
by painful peripheral neuropathy.  It was noted that on three 
occasions since December 2003 the veteran had developed foot 
swelling after minor trauma and that X-rays had shown stress 
fractures in the feet.  

In this case, the only evidence linking these claimed 
disabilities to service are the veteran's own assertions.  
However, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

With regard to the veteran's assertion that he has diabetes 
due to exposure to Agent Orange, the veteran does not claim, 
and the record does not reveal that the veteran ever served 
in Vietnam, or in the waters off-shore of Vietnam.  
Consequently, he is not presumed to have been exposed to 
herbicides as are veterans who served in Vietnam.  38 C.F.R. 
§ 3.307.  The Board further notes that the veteran's service 
treatment records and service personnel records provide no 
indication that the veteran was ever exposed to herbicides.  
Since there is no evidence indicating that the veteran was 
ever exposed to herbicides, the Board finds that the veteran 
did not develop diabetes as a result of exposure to 
herbicides in service.  

With regards to the veteran's claim for service connection 
for asbestos related disease, the service records do not 
provide any evidence that the veteran was ever exposed to 
asbestos.  Additionally, none of the medical records have 
diagnosed the veteran with any sort of asbestos related 
disability.  While the veteran has been diagnosed with COPD, 
bronchitis, and asthma, none of these have been related to 
asbestos exposure or to any other incidence of the veteran's 
military service.  

With regards to the bilateral foot condition, diabetes, a 
heart condition, asbestos related disease, sleep apnea, high 
cholesterol, hypertension,  bilateral leg condition, and 
bilateral hearing loss claims, none of these disabilities 
were shown within a year of discharge from service.  
Accordingly, the veteran is not entitled to presumptive 
service connection for any of these disabilities based on the 
disability being a chronic disease listed in 38 C.F.R. 
§ 3.309(a).

Not only do the veteran's service treatment records fail to 
show that the veteran developed any of these claimed 
disabilities during service, but there is also no medical 
evidence indicating that any of these medical conditions are 
related to service.  

Since these disabilities were not shown to have been present 
in service, since the veteran is not entitled to presumptive 
service connection for any of these disabilities, and since 
none of the medical evidence indicates that these 
disabilities are related to service in any way, the Board 
finds that the preponderance of the evidence is against these 
claims.  Accordingly, service connection for a bilateral foot 
condition claimed as peripheral neuropathy of the feet, 
diabetes, a heart condition, asbestos related disease, sleep 
apnea, high cholesterol, hypertension, a bilateral leg 
condition, or bilateral hearing loss, on either a direct or 
presumptive basis, is not warranted.


ORDER

Entitlement to service connection for a bilateral foot 
condition claimed as peripheral neuropathy of the feet is 
denied.

Entitlement to service connection for diabetes as a result of 
exposure to herbicides is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for asbestos related 
disease is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral leg 
condition is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran asserts that he has a stress and anxiety disorder 
and a low back condition due to his military service.  The 
service treatment records show treatment for nervousness in 
September 1961 and for anxiety reaction in May 1964.  These 
records also show treatment for recurrent low back ache in 
June 1962 and for back pain in March 1963.

The Board notes that the veteran was discharged from a 
private hospital in June 1976 and the diagnoses included 
chronic depressive neurosis.  It was noted that he had been 
admitted through the psychiatric unit on two occasions in one 
week with multiple complaints of nervousness and depression.  
The Board also notes that a December 1976 VA general medical 
examination contains a diagnosis of nervous disorder.  At his 
June 2008 hearing the veteran testified that he was treated 
by VA for nervousness right after he got out of service and 
that he currently gets his medications for anxiety from his 
heart doctor.

Private medical records reveal that the veteran complained of 
low back pain in April 2004 and that X-rays revealed 
degenerative changes of the lumbosacral spine.  The veteran 
testified that he originally hurt his back in service.

The Board finds that VA is required to provide the veteran 
with medical examinations and to request medical opinions as 
to whether the veteran's current anxiety and low back 
complaints are a continuation of the episodes of anxiety and 
low back complaints shown during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.  If a currently anxiety 
disorder is diagnosed, the examiner should 
express an opinion as to whether it is at 
least as likely as not that such disorder 
is related to the veteran's military 
service, including the episodes of anxiety 
described in the service treatment 
records.  The examiner should provide a 
complete rationale for all opinions 
provided.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of all low back 
disorders found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should express 
an opinion as to whether it is at least as 
likely as not that any back disorder found 
is related to the veteran's military 
service, including the episodes of back 
pain described in the service treatment 
records.  The examiner should provide a 
complete rationale for all opinions 
provided.  

3.  Thereafter, the RO should readjudicate 
the veteran's claims in light of the 
additional evidence obtained.  If any 
claim is not granted, send the veteran and 
his representative a supplemental 
statement of the case, showing 
consideration of all evidence received 
since the August 2007 statement of the 
case, and give them an opportunity to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


